EXHIBIT 23.2 Douglas W. Child, CPA Marty D. Van Wagoner, CPA J. Russ Bradshaw, CPA William R. Denney, CPA Roger B. Kennard, CPA Russell E. Anderson, CPA CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation in this Registration Statement of Aftermarket Enterprises, Inc. on Form SB-2/A of our report dated March 1, 2007, for the fiscal years ended December 31, 2006 and 2005, and to all references to our firm included in this Registration Statement. /s/Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC October 4, 2007 Salt Lake City, Utah 1284 W. Flint Meadow Dr. #D Kaysville, Utah 84037 Telephone 801.927.1377 Facsimile 801.927.1344 5296 S. Commerce Dr. #300 Salt Lake City, Utah 84107 Telephone 801.281.4700 Facsimile 801.281.4701 Suite B, 4F North Cape Commercial Bldg. 388 King’s Road North Point, Hong Kong
